Exhibit 10.1 AMENDMENT REGARDING INCREASE This Amendment Regarding Increase (this “Amendment”) is made as of June 29, 2015, by and among ROUSE PROPERTIES, L.P. (the “Borrower”), KEYBANK NATIONAL ASSOCIATION, as “Administrative Agent,” and one or more existing or new “Lenders” shown on the signature pages hereof. R E C I T A L S A.Borrower, Administrative Agent and certain other Lenders have entered into a Secured Credit Agreement dated as of November 22, 2013, as amended by that certain Amendment Regarding Increase dated March 3, 2014 and that certain First Amendment to Secured Credit Agreement dated as of December 29, 2014 (as amended, the “Credit Agreement”).All capitalized terms used herein and not otherwise defined shall have the meanings given to them in the Credit Agreement. B.Pursuant to the terms of the Credit Agreement, the Lenders agreed to provide the Borrower with a revolving credit facility in an aggregate principal amount of up to $285,000,000.00 and a term credit facility in an aggregate principal amount of $260,000,000.00.The Borrower and the Administrative Agent on behalf of the Lenders now desire to amend the Credit Agreement in order to, among other things (i) increase the Aggregate Commitment to $595,000,000.00; (ii) increase the Aggregate Line Commitment to $310,000,000.00; (iii) increase the Term Loan Commitment to $285,000,000.00; and (iv) admit of The Huntington National Bank as a “Lender” under the Credit Agreement. NOW, THEREFORE, in consideration of the foregoing Recitals and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto agree as follows: AGREEMENTS 1.The foregoing Recitals to this Amendment hereby are incorporated into and made part of this Amendment. 2.From and after June 29, 2015 (the “Effective Date”), The Huntington National Bank shall be considered as a “Lender” under the Credit Agreement and the Loan Documents, having a Commitment in the amount shown next to its signature on the signature pages of this Amendment.The Borrower shall, on or before the Effective Date, execute and deliver to each new Lender a Note to evidence the Loans to be made by such Lender. 3.From and after the Effective Date, the Aggregate Commitment shall equal Five Hundred Ninety-Five Million and No/100ths Dollars ($595,000,000.00). 4.From and after the Effective Date, the Aggregate Revolving Commitment shall equal Three Hundred Ten Million and No/100ths Dollars ($310,000,000.00). 5.From and after the Effective Date, the Aggregate Term Commitment shall equal Two Hundred Eighty-Five Million and No/100ths Dollars ($285,000,000.00). 6.From and after the Effective Date, Schedule 1.1 of the Credit Agreement shall refer to Schedule 1.1 attached hereto and incorporated herein. 7.For purposes of Section 14.1 of the Credit Agreement (Giving Notice), the address(es) and facsimile number(s) for The Huntington National Bank shall be as specified below its signature on the signature pages of this Amendment. 8.Borrower hereby represents and warrants that, as of the Effective Date, there is no Default or Event of Default, the representations and warranties contained in Article VI of the Credit Agreement are true and correct in all material respects as of the Effective Date with respect to the Loan Parties in existence on the Effective Date except to the extent any such representation or warranty is stated to relate solely to an earlier date, in which case such representation or warranty shall be true and correct in all material respects on and as of such earlier date. 9.The undersigned Guarantors, having executed and joined in this Amendment as shown below, jointly and severally, hereby (i) approve and ratify this Amendment, (ii) confirm that they have previously joined in, or hereby join in, that certain Unconditional Guaranty of Payment and Performance dated as of November 22, 2013 (the "Guaranty"), that they are Guarantors under the Guaranty and that their obligations under the Guaranty will continue in full force and effect and (iii) agree to fully and timely perform each and every obligation of a Guarantor under such Guaranty. 10.Except as expressly modified as provided herein, the Credit Agreement shall continue in full force and effect.From and after the date hereof, this Amendment shall constitute one of the “Loan Documents” as such term is defined in the Credit Agreement.Moreover, from and after the date hereof, the “Credit Agreement” shall refer to the Credit Agreement as amended by this Amendment. 11.This Amendment may be executed in any number of counterparts, all of which taken together shall constitute one agreement, and any of the parties hereto may execute this Amendment by signing any such counterpart. [Remainder of Page Left Intentionally Blank.] IN WITNESS WHEREOF, the parties have executed and delivered this Amendment as of the date first written above. ROUSE PROPERTIES, L.P., a Delaware limited partnership By: Rouse GP, LLC, a Delaware limited liability company, its General Partner By: /s/John A. Wain Name:John A. Wain Title: Chief Financial Officer Address: Rouse Properties, Inc. c/o Rouse Properties, L.P. 1114 Avenue of The Americas, Suite 2800 New York, NY 10036 Attn: General Counsel Facsimile No: 212- 575-1386 The undersigned, being all of the Guarantors under that certain Unconditional Guaranty of Payment and Performance dated as of November 22, 2013, hereby consent to the foregoing Second Amendment to Secured Credit Agreement. ROUSE PROPERTIES, L.P., a Delaware limited partnership By: /s/John A. Wain Name:John A. Wain Title: Chief Financial Officer ROUSE PROPERTIES, INC., a Delaware limited a liability corporation By: /s/John A. Wain Name: John A. Wain Title: Chief Financial Officer [SIGNATURES CONTINUED ON NEXT PAGE] BIRCHWOOD MALL, LLC By: /s/John A. Wain Name: John A. Wain Title: Chief Financial Officer CACHE VALLEY, LLC By: /s/John A. Wain Name: John A. Wain Title: Chief Financial Officer SIKES SENTER, LLC, a Delaware limited liability company By: /s/John A. Wain Name: John A. Wain Title: Chief Financial Officer COLONY SQUARE MALL L.L.C. By: /s/John A. Wain Name: John A. Wain Title: Chief Financial Officer [SIGNATURES CONTINUED ON NEXT PAGE] GGP-GATEWAY MALL L.L.C. By: /s/John A. Wain Name: John A. Wain Title: Chief Financial Officer LANSING ANCHOR ACQUISITION, LLC By: /s/John A. Wain Name: John A. Wain Title: Chief Financial Officer LANSING MALL, LLC By: /s/John A. Wain Name: John A. Wain Title: Chief Financial Officer MALL ST. VINCENT, LLC By: /s/John A. Wain Name: John A. Wain Title: Chief Financial Officer NORTH PLAINS MALL, LLC By: /s/John A. Wain Name: John A. Wain Title: Chief Financial Officer [SIGNATURES CONTINUED ON NEXT PAGE] SIERRA VISTA MALL, LLC By: /s/John A. Wain Name: John A. Wain Title: Chief Financial Officer SILVER LAKE MALL, LLC By: /s/John A. Wain Name: John A. Wain Title: Chief Financial Officer SPRING HILL ANCHOR ACQUISITION, LLC By: /s/John A. Wain Name: John A. Wain Title: Chief Financial Officer SPRING HILL MALL L.L.C. By: /s/John A. Wain Name: John A. Wain Title: Chief Financial Officer [SIGNATURES CONTINUED ON NEXT PAGE] THREE RIVERS MALL L.L.C. By: /s/John A. Wain Name: John A. Wain Title: Chief Financial Officer WESTWOOD MALL, LLC By: /s/John A. Wain Name: John A. Wain Title: Chief Financial Officer WHITE MOUNTAIN MALL, LLC By: /s/John A. Wain Authorized Signatory SOUTHLAND MALL, L.P., a Delaware limited partnership By: Southland GP, LLC, a Delaware, its general partner By: /s/Susan Elman Name: Susan Elman Its:Executive Vice President, General Counsel and Secretary SOUTHLAND MALL ANCHOR ACQUISITION, LP, a Delaware limited partnership By:
